DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant amended claim 2 and added new claims 19-23; claim 1 remains cancelled, while claims 12-18 remain withdrawn. Thus, claims 2-23 are pending, with claims 2-11 and 19-23 being considered in the present Office action.

In view of the amendment to claim 2 (i.e., bundles, channels, inter-tube spacing, etc.), all of the rejections (102 and 103) are withdrawn. However, upon further consideration a new ground of rejection is necessitated by amendment.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Nonetheless, the examiner would like to address one minor statement made in the remarks for which the examiner does not agree with. On page 3 of the remarks (13 May 2022), applicant summarizes Zhamu as teaching an electrode having a functional material having a functional group (e.g., carbonyl). It is noted, however, that while applicant accurately describes one type of embodiment, the electrodes of Zhamu are not so limited in other embodiments. Claims 1 and 10 describe several embodiments; the embodiment detailed by applicant in the remarks may be described by option (f) in claim 10; however, in another embodiment (e.g., option (c) in claim 10) the electrode includes a functional material comprising a single-walled or multi-walled CNT. That is, the functional material of the electrode is not necessarily limited to having a functional group (e.g., carbonyl). Moreover, paragraph [0045] explicitly states non-functionalized CNTs are part of the disclosure.

Examiner would also like to note that applicant states it would not be obvious to combine the claimed elements because “there was no reason for a person of ordinary skill in the art to have expected the results yielded by the claimed invention”. It is unclear to the examiner what “results” applicant is referring to. Is applicant making an argument of unexpected results? Applicant has not provided any evidence of the aforementioned “results”, hence applicant’s argument that the combination of elements is not obvious is not persuasive.

Claim Rejections - 35 USC § 112
Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant contends para. [0103] supports the features of claim 23 (i.e., “ceasing the plating and infiltrating of the pure metal before filling the micrometer-sized pores”), see remarks 13 May 2022 (page 7/23). However, this paragraph makes no mention of “ceasing the plating”; additionally, no part of the specification appears to support this new limitation. In view of the foregoing, the features of claim 23 is considered new matter.

Claim Rejections - 35 USC § 103   
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 2, 5, 6, 9, 10, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2012/0164539, of record) in view of Claye et al. (J. Electrochem. Soc. 147 (8) 2845-2852, (2000)), hereinafter Zhamu and Claye
Regarding Claims 2, 5, 9, 10 and 19-21, Zhamu teaches a method for reversibly storing a pure metal in an anode of an energy-storage device, the method comprising: providing single-walled carbon nanotubes on a substrate (CNT on an anode current collector, see e.g., Fig. 2); plating a pure metal (i.e., Li) over and between the carbon nanotubes (see e.g., Fig. 2), the pure metal consists essentially of lithium, to charge the energy-storage device (see e.g., Fig. 2A-2C), see e.g., paras. [0032]-[0033], [0038], [0045], [0057], [0087]-[0088]; and removing the plated pure metal from the carbon nanotube of the carbon-nanotube anodes to discharge the energy-storage device (see e.g., Fig. 2B), such that while removing the plated pure metal (Li) from the carbon nanotubes, moving the removed pure metal to a cathode, see e.g., Fig. 2A-2C. The carbon nanotubes extend vertically from the substrate, see e.g., Fig. 2. 
Zhamu does not teach the single-walled carbon nanotubes (SWCNTs) have a range of inter-tube spacings (3 Å to 20 Å; 3.4 Å) and that the SWCNTs form bundles that include a plurality of channels of a range of channel cross-sections (5 Å to 20 Å; 6 Å), wherein a lower bound of the range of inter-tube spacings is less than a lower bound of the range of channel cross-sections. Further, due to the lack of teaching of bundles, Zhamu does not teach the infiltration/removal of pure metal in/out of the bundles. However, Claye teaches SWCNTs self-organize into ropes in which parallel tubes are bound by Van der Waals forces; specifically, the tubes are separated by Van der Waals gaps of about 3.4 Å, see e.g., page 2846, left column. Additionally, in a SWCNT rope, 6 Å diameter channels between tubes provide additional intercalation sites; the channels are large enough to accommodate the insertion of lithium without lattice dilation, see e.g., page 2846, left column. In turn, the SWCNTs are capable of high capacities, see e.g., abstract. See also page 2851. It would be obvious to one having ordinary skill in the art the SWCNTs of Zhamu are organized into ropes (bundles) in which parallel tubes have an inter-tube spacing of about 3.4 Å due to Van der Waals forces, and the SWCNT rope include 6 Å diameter channels between tubes to provide additional intercalation sites to increase the capacity of the carbon material without lattice dilation, as suggested by Claye.
Regarding Claim 6, Zhamu does not teach the capacity of the carbon nanotubes and the lithium are greater than 339 mAh/g. However, Zhamu was modified by Claye to include SWCNTs as detailed above in the rejection of claim 2. Claye discloses a capacity of the SWCNTs of about 460 mAh/g. One of ordinary skill in the art would thus expect the SWCNT of Zhamu as modified with Claye to achieve capacities greater than 339 mAh/g.

Claims 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu and Claye in view of Tour et al. (WO 2013/119295, of record), hereinafter Tour.
Regarding Claim 3, the claimed “ohmic contact” is interpreted as a covalent bond between the carbon nanotubes and the substrate (graphene film), see instant published disclosure at para. [0100]. Zhamu does not teach a covalent bond between the substrate and carbon nanotube. Regarding Claim 4, Zhamu teaches a carbon coated aluminum film substrate but does not teach the carbon coating on the aluminum film substrate is a graphene film, upon which carbon nanotubes are grown. However, Tour teaches a substrate includes a graphene film and growing carbon nanotubes from the graphene film. The method results in a covalent bond between the graphene film and carbon nanotubes, thereby achieving an ohmic contact between the substrate and carbon nanotubes, see e.g., paras. [0004], [00103]. The structure and method of forming the carbon nanotubes ensures structural integrity and electrical properties through a high quality CNT-graphene interface, see e.g., paras. [0063], [00205]. For example, with respect to electrical properties, electrical power may be used efficiently through the existence of an efficient electrical contact, see e.g., para. [00130], [00148]. It would be obvious to one having ordinary skill in the art the carbon coating on the substrate of Zhamu is a graphene film, and growing the carbon nanotubes on the graphene film to form covalent bonds between the graphene film and carbon nanotubes, to ensuring structural integrity and electrical properties through a high quality CNT-graphene interface, as suggested by Tour.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu and Claye as evidenced by Jang et al. (US 2011/0165466, of record), hereinafter Jang.
Regarding Claim 8, Zhamu as modified by Claye teaches the lithium is plated over and between the carbon nanotubes (see rejection of claim 2), but does not explicitly disclose an amount of the lithium is a function of a charge of the energy storage device. However, as evidenced by Jang, it is well understood the amount of lithium plated at the anode is a function of a charge of the energy storage device, see e.g., para. [0181].

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu and Claye in view of Boren et al. (US 2011/0281156, of record), hereinafter Boren.
Regarding Claim 11, Zhamu does not teach the cathode comprises sulfur. However, Boren teaches an energy-storage device comprising a carbon-nanotube anode having lithium therein and a cathode comprising vertically aligned carbon nanotubes with sulfur bonded to the CNTs. The battery function as expected, i.e., upon discharge lithium reacts with the sulfur on the cathode; upon discharge the lithium becomes elemental again at the anode, see e.g., Figs. 1-2, paras. [0033]-[0034]. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). As stated in KSR International v. Teleflex Inc. (550 USPQ2d 1385), combining prior art elements according to known methods to yield predictable results establishes a prima facie case of obviousness. It would be obvious to one having ordinary skill in the art the anode of Zhamu is combined with a cathode comprising sulfur as doing so is taught by prior art and within the design choice of the practitioner in the art to yield predictable results. 

Claim(s) 7, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu and Claye in view of Wang.et al. (Nano Energy (2014) 8, 71-77, http://dx.doi.org/10.1016/j.nanoen.2014.05.020), hereinafter Wang.
Regarding Claim 7, Zhamu does not teach the capacity of the carbon nanotubes and the lithium are greater than 1857 mAh/g. However, Wang teaches silicon is a promising anode material due to its high theoretical capacity (3579 mAh/g). Wang teaches silicon coated CNTs are capable of a discharge specific capacity of 1950 mAh/g after 200 cycles. It would be obvious to one having ordinary skill in the art to coat the CNT of Zhamu with silicon to dramatically increase specific capacity, as demonstrated by Wang.
Regarding Claim 22, Zhamu teaches the pure metal (lithium) is plated on the surface of the CNT and Zhamu as modified by Claye suggests the pure metal forms in the CNT bundles (i.e., in the channels, see e.g., rejection of claim 2). Zhamu does not teach the bundles are separated by micrometer-sized pores. However, Wang teaches the CNT include micrometer-sized pores (e.g., about 0.5 µm) between the CNTs, see e.g., Fig. 2(a); the pores/porous channels between the CNT provide void space to accommodate volume changes and facilitates fast Li diffusion during cycling, page 72-73. It would be obvious to one having ordinary skill in the art to incorporate micrometer sized pores between the bundles of Zhamu as modified by Claye to allow for volume change and to facilitate fast Li diffusion during cycling, as suggested by Wang. 

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu, Claye and Wang in view of Xiong (Materials 2013, 6, 1138-1158; doi:10.3390/ma6031138), hereinafter Xiong.
Regarding Claim 23, Zhamu teaches the pure metal (lithium) is plated on the surface of the CNT and Zhamu as modified by Claye suggests the pure metal forms in the CNT bundles (i.e., in the channels, see e.g., rejection of claim 2). Zhamu does not teach the plating and infiltrating of the pure metal occurs before filling of the pores. However, Xiong teaches high lithium density results from lithium intercalation both outside and inside the nanotube. Specifically, lithium ions quickly penetrate the CNT and the interstitial spaces between CNTs, where adsorption of lithium ions inside of a SWCNT is more favored compared to the outside, see e.g., pages 1139-1140. In view of the foregoing, one of ordinary kill in the art would expect the plating and infiltrating of the pure metal inside the bundle (interstitial spaces) before filling the pores on the outside of the CNT bundles.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729